IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

JONATHAN HARRIS,                     NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-4999

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed March 18, 2015.

An appeal from an order of the Circuit Court for Gadsden County.
Barbara K. Hobbs, Judge.

Nancy A. Daniels, Public Defender, and Joel Arnold, Assistant Public Defender,
Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, C.J., MARSTILLER and OSTERHAUS, JJ., CONCUR.